USCA4 Appeal: 20-1334        Doc: 55-2        Filed: 07/14/2021   Pg: 1 of 2




                                                                         FILED: July 14, 2021


                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 20-1334
                                          (7:16-cv-00244-FL)
                                         ___________________

        CHRISTOPHER LIGHTFOOT

                      Plaintiff - Appellant

        v.

        GEORGIA-PACIFIC WOOD PRODUCTS, LLC; GEORGIA-PACIFIC LLC,
        individually and as successor-in-interest to Georgia-Pacific Corporation;
        WEYERHAEUSER COMPANY

                      Defendants - Appellees

         and

        WEYERHAEUSER NR COMPANY; LOWE'S HOME CENTERS, LLC (NC);
        JOHN DOE #1

                      Defendants

                                         ___________________

                                           JUDGMENT
                                         ___________________

               In accordance with the decision of this court, the judgment of the district

        court is affirmed.




                 Case 7:16-cv-00244-FL Document 245 Filed 07/14/21 Page 1 of 2
USCA4 Appeal: 20-1334    Doc: 55-2       Filed: 07/14/2021    Pg: 2 of 2




              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                              /s/ PATRICIA S. CONNOR, CLERK




                Case 7:16-cv-00244-FL Document 245 Filed 07/14/21 Page 2 of 2
